Citation Nr: 1231650	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for paroxysmal supraventricular tachycardia (cardiac arrhythmias) claimed as secondary to service-connected allergic bronchitis.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 1959 to October 1962 and from January 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear for a Travel Board hearing in February 2011, but subsequently cancelled her hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for supraventricular tachycardia (cardiac arrhythmias).

The Veteran asserts that supraventricular tachycardia is either caused or aggravated by her service-connected bronchitis, including medications (Albuterol) used to treat this condition.

VA medical records dated in May 2007 reflect that a physician diagnosed "paroxysmal supraventricular tachycardia, possibly due to chronic bronchitis and its treatment especially Albuterol."

The Veteran had a VA examination in October 2007.   The VA examiner diagnosed paroxysmal supraventricular tachycardia.  The examiner opined that cardiac arrhythmia is less likely than not caused or aggravated by service-connected bronchitis and was not aggravated by service-connected bronchitis.  The examiner opined that bronchitis is not typically a cause of these arrhythmias, and the Veteran's symptoms are documented to be unrelated to her occasional premature atrial contractions and rare paroxysmal supraventricular tachycardia.

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The 2007 VA examination did not address the relationship, if any, between the use of Albuterol and supraventricular tachycardia (cardiac arrhythmias).  Upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the October 2007 VA examination report for the purpose of preparing an addendum opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) .

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided the October 2007 VA examination.  The examiner should review the claims file, and the examination report should indicate that the file was reviewed.  The examiner should then provide an addendum opinion as to:

(a) whether the Veteran's supraventicular paroxysmal tachycardia is at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, Albuterol; and if not,

(b) the examiner should provide an opinion as to whether supraventricular paroxysmal tachycardia is at least as likely as not aggravated by Albuterol.

The examiner should provide a detailed rationale for all opinions provided.  If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now). 

If the 2007 VA examiner is unavailable, the Veteran should be scheduled for a new VA examination for heart disorders.  Following a review of the claims folder and examination of the Veteran, the examiner should provide a medical opinion as to:

(a) whether the Veteran's supraventicular paroxysmal tachycardia is at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, Albuterol; and if not,

(b) the examiner should provide an opinion as to whether supraventricular paroxysmal tachycardia is at least as likely as not aggravated by Albuterol.

The examiner should provide a detailed rationale for all opinions provided.  If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now). 

2.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


